Title: Thomas Jefferson to Madame de Staël Holstein, 3 July 1815
From: Jefferson, Thomas
To: Staël Holstein, Anne Louise Germaine Necker, baronne de


          Dear Madam.

Monticello in Virginia.
July 3.
15.
          I
considered your letter of Nov. 10. 12. as an evidence of the interest you were
so kind
as to take in the welfare of the United states, and I
was even flattered by your exhortations to avoid taking any part in the war
then raging in Europe, because they were a confirmation of the policy I had my
self pursued, and which I thought and still think should be the governing canon
of our republic. distance, and difference of pursuits, of interests, of
connections and other circumstances prescribe to us a
f
different system, having no object in common
with Europe but a peaceable interchange of mutual comforts for mutual wants.
but this may not always depend on ourselves; and injuries may be so accumulated
by an European power as to pass all bounds of wise forbearance. this was our
situation at the date of your letter. a long course of injuries, systematically
pursued by England, and finally, formal declarations that she would neither
redress nor discontinue their infliction, had fixed the epoch which rendered an
appeal to arms unavoidable. in the letter of May 28. 13. which I had the honor
of writing you, I entered into such details of these injuries, and of our
unremitting endeavors to bring them to a peaceable end, as the narrow limits of
a letter permitted. resistance on our part at length brought our enemy to
reflect, to calculate, and to meet us in peaceable conferences at Ghent; but
the extravagance of the pretensions brought forward by her negotiators there,
when first made known in the US. dissipated at once every hope of a just peace,
and prepared us for a war of utter extremity. our government, in that state of
things, respecting the opinion of the world, thought it a duty to present to it
a justification of the course which was likely to be forced upon us; and with
this view the pamphlet was prepared which I now inclose. it was already
printed, when (instead of their ministers whom they hourly expected from a
fruitless negociation) they recieved the treaty of pacification signed at
Ghent, and ratified at London. they endeavored to suppress the pamphlet, as now
unseasonable. but the proof sheets having been surreptitiously withdrawn, soon
made their appearance in the public papers, and in the form now sent. this
vindication is so exact in it’s facts, so cogent in it’s reasonings, so
authenticated by the documents to which it appeals, that it cannot fail to
bring the world to a single opinion on our case. the concern you manifested on
our entrance into this contest assures me you will take the trouble of reading
it; which I wish the more earnestly, because it will fully supply the very
imperfect views which my letter had presented; and because we cannot be
indifferent as to the opinion which yourself personally shall ultimately form
of the course we have pursued.
          I
learned with great pleasure your return to your native country. it is the only
one which offers elements of society analogous to the powers of your mind, and
sensible of the flattering distinction of possessing them. it is true that the
great events which made an opening for your return, have been reversed. but not
so, I hope, the circumstances which may admit it’s continuance. on these events
I shall say nothing. at our distance, we hear too little truth and too much
falsehood to form correct judgments concerning them; and they are moreover
foreign to our umpirage. we wish the happiness and prosperity of every nation;
we did not believe either of these promoted by the former pursuits of the
present ruler of France; and hope that his return, if the nation wills it to be
permanent, may be marked by those changes which the solid good of his own
country, and the peace and well-being of the world may call for. but these
things I leave to whom they belong; the object of this letter being only to
convey to you a vindication of my own country, and to have the honor
of a new occasion of tendering you the homage of my great consideration, and
respectful attachment.
          Th:
Jefferson
        